Title: From Thomas Boylston Adams to John Quincy Adams, 9 April 1806
From: Adams, Thomas Boylston
To: Adams, John Quincy



Quincy 9th: April 1806

Supposing that you will be at Washington long enough to receive a letter from this place before your departure I shall venture to acknowledge the receipt of your favor of the 19th: ult: to inform you of the health of both your children, as also of your friends at Quincy, who are looking with pleasure for your return, and who hope the cause of your leaving your wife behind you will terminate in an happy issue. By this post I shall send, at my wife’s request a packett for Mrs. A—to the contents of which I am a stranger, except that the stuff of which the chief material consists is oil Cloth—There is doubtless an use for it, and on such occasions men folks should not be too inquisitive.
During the past week and some part of the present, we the people have been very busy in making our Governors for the ensuing year. You know the principal ingredients in this electioneering mess, are 1st: A plenty of slander defamation and detraction, commonly, among the craft, called billingsgate, which is grossly defined—foul language or abuse. 2d: Some thousand copies of pamphlets, got up, on each side, with great high taste & low style to suit the vulgar. 3d: Local lies, adapted to small Towns & districts, and unceasing efforts to set neighbours at variance on questions of interest or reputation, in order that the bad passions may all be enlisted in the service of Democracy and its leaders, on election days. 4th: Some preaching on Fast days, to tell the people, that, for their sins, during the past year, they have richly merited the displeasure of Heavenly Majesty, and that unless they begin a reform by voting for good, pious, christian rulers, they will all be damned together. We have just got through with the first course of the entertainment for the current year, and the plates & dishes are now changing for the second. It has been found by the federalists that organization is your only weapon of defence against organization—So, not to be outdone by our neighbours we organized in Quincy, as the Jacobins had already done, and having held their Caucus first, they cheated us out of half a dozen of our votes. The Federal Caucus was numerously attended—nearly seventy assembled upon one day’s notice, and after hearing the federal Circular, contrasted with the Jacobin Circular, with such comments, (upon the recommendation therein to the people of Massachusetts to chuse Governors who would harmonize with the National Executive) as the moment suggested; after reading the Report of your Committee of the Senate on the subject of Hamet ex Bashaw with suitable remarks, the vote was taken will you support strong or Sullivan for Governor and carried by unanimous acclamation—Accordingly on Monday we mustered 106 votes for Strong and 47 for Sullivan—The returns already received from 62 Towns give Strong a majority of 1455—but “Our General” out-runs Mr: Robbins in many towns and will probably be chosen. Eleven Federal Senators are already known to be chosen.
This is all the information I have now time to communicate
Sincerely your’s
